DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This Office Action is made in response to amendment, filed 3/15/2022. Claims 1-3, 8-9, and 15-16 have been amended.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 3/15/2022. 
With respect to Claim Interpretation under 35 U.S.C. § 112(f), independent claim 1 has been amended to provide structure in the form of circuitry. The Examiner withdraws the interpretation under 35 U.S.C. § 112(f) for claims 1-3.
With respect to Claim Rejections - 35 USC § 103, independent claim 1, the Applicant has amended to include “determine whether to credit a segment of the monitored media presentation represented by the signature match to one of the reference media asset or a class of media assets including the reference media asset based on a comparison of the duration of the signature match to a first threshold and a comparison of the offset to a second threshold.” The Applicant submits that the Banger, Pouliot and Falcon references, alone or in combination, do not teach this amended feature. In response, the Examiner disagrees, paragraph 0034 of Pouliot discloses crediting an advertiser based on airing an advertisement (a segment of the monitored media presentation) reported in an accurate audit report. Pouliot discloses the process for generating the accurate audit report, FIG.4A and paragraph 0035 of Pouliot discloses that a received broadcast signal is segmented into discrete, arbitrarily-sized segments (a segment of the monitored media presentation divided into multiple segments). The signal is analyzed using a three-tiered threshold approach, meaning that progressively more accurate (and computationally intensive) techniques are applied to the signal if each successive test results in a potential match. Step 1 performing a preliminary frequency analysis on a segment of the signal; if the preliminary frequency analysis indicates a potential match, then the process continues on to Step 2 that performs a total profile correlation taking into account both frequency and amplitude  of the signal over the expected duration of the advertisement (segment) of interest; and if the total profile correlation still indicates the potential match, then continues to Step 3 performing a complete frequency analysis over a plurality of segments at least as long as an expected duration of the advertisement (segment) of interest. Paragraph 0040 of Pouliot discloses in Step 2 performing a signature match to reference signal of that segment being tested. Step 2 entails performing a total profile correlation considering both frequency and amplitude (media assets - frequency and amplitude) of the signal over the expected duration (a first threshold – comparison of the duration) of the advertisement of interest (the segment). Thus, a signature match to one of the reference media asset or a class of media assets (media assets - frequency and amplitude) including the reference media asset based on a comparison of the duration of the signature match to a first threshold. Next, if still a potential match then the process continues on to Step 3 where a complete frequency analysis over, for example, an entire 30-second duration of the advertisement (remainder of the divided up segments). That is, a complete frequency analysis over a plurality of segments at least as long as an expected duration of the advertisement of interest (total segment of interest). Step 3 applies an absolute difference tolerance and/or a percentage tolerance (a second threshold – see FIG.5B), the analysis software determines whether statistically there is a match (a comparison of the offset to a second threshold). The tolerances and allowable deviations for the complete frequency analysis can be the same as for the preliminary frequency analysis or they can be more stringent (the second threshold offset). An offset is defined in claim 1 as representing a position of the signature match relative to a start of a reference media asset associated with the signature match. Paragraph 0034 further discloses that the accurate audit report could indicate the estimated dollar value differential between when the ad was supposed to air and when the ad actually aired (an offset) so that the report represents credit (determined credit) to the advertiser for the segment aired. For example, if an advertiser pays for air time during a very popular show but the ad actually aired after the popular show ended (an offset), then a dollar value can be estimated, representing the refund (or determined credit) that the advertiser would be entitled to request from the broadcaster. Paragraph 0047 discloses that the accurate audit report is generated once the analysis is complete. Therefore, the Examiner contends that Pouliot reads on “determine whether to credit a segment of the monitored media presentation represented by the signature match to one of the reference media asset or a class of media assets including the reference media asset based on a comparison of the duration of the signature match to a first threshold and a comparison of the offset to a second threshold.” 
The Applicant request withdrawal of the §103 rejections for independent claim 1 for reason provided, and for independent claims 8 and 15 having similar amended feature as independent claim 1. The Applicant further request withdrawal of the §103 rejections for all dependent claims for reason of being dependent on the allowable independent claims. In response, with respect to the applicant arguments of independent claims 1, 8, 15 and dependent claims 2-4, 6-7, 9-11, 13, 16-18 and 20-21 have been fully considered but are moot in view of the new grounds of rejection and they are non-persuasive (see rejections below).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7-9, 11, 15-16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shashidhar Banger, Pub No US 2018/0367868 (hereafter Banger) in view of Pouliot et al., Pub No US 2007/0157224 (hereinafter Pouliot) and further in view of Fernando D. Falcon, Pub No US 2012/0304214 (hereinafter Falcon).

Regarding Claim 1, Banger discloses an apparatus comprising:
at least one memory [para.0025: Discloses memory.];
instructions [para.0025: Discloses a receiver (processor) with a signature detector to detect the Master AV content. The detection can be achieved by the replacement rules (instructions), which specifies an identifier for the Master AV stream, the corresponding fingerprint signature, and the replacement schedule on particular local receivers.]; and
processor circuitry to execute the instructions to [para.0025: Discloses a receiver (processor) with a signature detector to detect the Master AV content. The detection can be achieved by the replacement rules (instructions), which specifies an identifier for the Master AV stream, the corresponding fingerprint signature, and the replacement schedule on particular local receivers.]:
compare a sequence of monitored media signatures with a library of reference signatures to determine a signature match, the sequence of monitored media signatures representative of a monitored media presentation [FIG.3 & para.0023: Discloses a reference signature database (element 41 - a library of reference signatures); and FIG.5 & para.0025: Discloses a receiver comprising a signature detector (a signature matcher) that receives broadcast AV stream (a monitored media presentation) and continuously generating fingerprints (the sequence of monitored media signatures) that are matched (a signature match) against all the references stored in the signature database (element 41 - a library of reference signatures).];
determine a duration of the signature match [para.0013: Discloses detecting advertisements having AV content, to be replaced, by matching their fingerprint signatures over a match duration (determine a duration) using a signature detector (signature matcher).]
determine an offset of the signature match, the off set to represent a position of the signature match relative to a start of a reference media asset associated with the signature match [para.0033: Discloses an audio-video delay 68 module (an offset determiner) is introduced to achieve a frame accurate splicing of the local content over the Master AV stream. The delay element delays the AV input to the output by an amount which is sufficient to match reference signatures (an offset of the signature match) to incoming audio and to prepare a local content to be replaced frame accurately.]; and
Banger does not explicitly disclose determine whether to credit a segment of the monitored media presentation represented by the signature match to one of the reference media asset or a class of media assets including the reference media asset based on a comparison of the duration of the signature match to a first threshold and a comparison of the offset to a second threshold (emphasis added to distinguish the elements not taught by Banger). However, in analogous art, paragraph 0034 of Pouliot discloses crediting an advertiser based on airing an advertisement (a segment of the monitored media presentation) reported in an accurate audit report. Pouliot discloses the process for generating the accurate audit report, FIG.4A and paragraph 0035 of Pouliot discloses that a received broadcast signal is segmented into discrete, arbitrarily-sized segments (a segment of the monitored media presentation divided into multiple segments). The signal is analyzed using a three-tiered threshold approach, meaning that progressively more accurate (and computationally intensive) techniques are applied to the signal if each successive test results in a potential match. Step 1 performing a preliminary frequency analysis on a segment of the signal; if the preliminary frequency analysis indicates a potential match, then the process continues on to Step 2 that performs a total profile correlation taking into account both frequency and amplitude of the signal over the expected duration of the advertisement (segment) of interest; and if the total profile correlation still indicates the potential match, then continues to Step 3 performing a complete frequency analysis over a plurality of segments at least as long as an expected duration of the advertisement (segment) of interest. Paragraph 0040 of Pouliot discloses in Step 2 performing a signature match to reference signal of that segment being tested. Step 2 entails performing a total profile correlation considering both frequency and amplitude (media assets - frequency and amplitude) of the signal over the expected duration (a first threshold – comparison of the duration) of the advertisement of interest (the segment). Thus, a signature match to one of the reference media asset or a class of media assets (media assets - frequency and amplitude) including the reference media asset based on a comparison of the duration of the signature match to a first threshold. Next, if still a potential match then the process continues on to Step 3 where a complete frequency analysis over, for example, an entire 30-second duration of the advertisement (remainder of the divided up segments). That is, a complete frequency analysis over a plurality of segments at least as long as an expected duration of the advertisement of interest (total segment of interest). Step 3 applies an absolute difference tolerance and/or a percentage tolerance (a second threshold – see FIG.5B), the analysis software determines whether statistically there is a match (a comparison of the offset to a second threshold). The tolerances and allowable deviations for the complete frequency analysis can be the same as for the preliminary frequency analysis or they can be more stringent (the second threshold offset). An offset is defined in claim 1 as representing a position of the signature match relative to a start of a reference media asset associated with the signature match. Paragraph 0034 further discloses that the accurate audit report could indicate the estimated dollar value differential between when the ad was supposed to air and when the ad actually aired (an offset) so that the report represents credit (determined credit) to the advertiser for the segment aired. For example, if an advertiser pays for air time during a very popular show but the ad actually aired after the popular show ended (an offset), then a dollar value can be estimated, representing the refund (or determined credit) that the advertiser would be entitled to request from the broadcaster. Paragraph 0047 discloses that the accurate audit report is generated once the analysis is complete. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Banger with the teachings of determine whether to credit a segment of the monitored media presentation represented by the signature match to one of the reference media asset or a class of media assets including the reference media asset based on a comparison of the duration of the signature match to a first threshold and a comparison of the offset to a second threshold, as taught by Pouliot in order to yield predictable result of efficiently and accurately characterizing substantially entire segments in order to automatically identify an advertisement with a very high degree of certainty so that automated auditing and verification reports can be generated quickly and accurately (Pouliot: para.0009).
the combined teachings of Banger and Pouliot do not explicitly disclose determine a duration of the signature match based on a difference between a first timestamp associated with a first reference signature of the signature match and a second timestamp associated with a last reference signature of the signature match (emphasis added to distinguish the elements not taught by Banger); However, in analogous art, Falcon discloses in paragraph 0031 a scanning engine compares signatures of the viewing segments with reference signatures of each broadcast source, and outputs corresponding matches. Paragraph 0053 discloses the time length value (duration) of the segment is determined by the difference between the time stamps of the last and first matched signatures. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combined teachings of Banger and Pouliot with the teachings including determining duration based on a difference between a first timestamp associated with a first reference signature of the signature match and a second timestamp associated with a last reference signature of the signature match, as taught by Falcon in order to yield predictable result of solving the problem faced by content matching technologies in simulcast cases where complementary information provided from a platform detector is not available or is not sufficient to identify a broadcast source, or broadcast source recognition by means of auxiliary codes or other type of metadata is not feasible (Falcon: para.0009).

Regarding Claim 2, the combined teachings of Banger, Pouliot and Falcon discloses the apparatus of claim 1, and Pouliot further discloses wherein the processor circuitry is to:
 credit the monitored media presentation as corresponding to the reference media asset in response to the duration of the signature match exceeding the first threshold [para.0035: Discloses analyzing the segment using a three-tiered threshold approach, meaning that progressively more accurate (and computationally intensive) techniques are applied to the signal if each successive test results in a potential match (i.e. not exceed threshold). Step 2 performs a signature match to reference signal of that segment being tested. Step 2 entails performing a total profile correlation considering both frequency and amplitude (media assets - frequency and amplitude) of the signal over the expected duration (a first threshold – comparison of the duration to not exceed) of the advertisement of interest (the segment). If good, continue to Step 3 which applies an absolute difference (offset) tolerance and/or a percentage tolerance (a second threshold – see FIG.5B), the analysis software determines whether statistically there is a match.]. This claim is rejected on the same grounds as claim 1.]; and
credit the monitored media presentation as corresponding to the class of media assets in response to the duration of the signature match not exceeding the first threshold and the offset not exceeding the second threshold [para.0035: Discloses after Step 2 determines potential match, continue to Step 3 which applies an absolute difference (offset) tolerance and/or a percentage tolerance (a second threshold – see FIG.5B), the analysis software determines whether statistically there is a match.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 4, the combined teachings of Banger, Pouliot and Falcon discloses the apparatus of claim 1, and Banger further discloses wherein the reference media asset is a first media asset, and the class of media assets includes the first media asset and a second media asset [para.0011: Discloses the replacement rules specify an identifier for the Master AV stream, the corresponding fingerprint signature and the replacement schedule on specific local receivers. The repositories of local content assets comprise content assets that are specific to certain demographics, geographies, and customers (class of media assets).].

Regarding Claim 7, the combined teachings of Banger, Pouliot and Falcon discloses the apparatus of claim 1, and Banger further discloses wherein the first threshold is three minutes and the second threshold is ten minutes [para.0025: Discloses the generated signature and a reference signature said to be matching, if the number of bits matching is above a predefined threshold T (a chosen time such as 3 min); and p.4, claim 1: Discloses multiple advertisements transmitted at different durations (i.e. 10 min).].

Regarding Claim 8, Banger discloses a method comprising:
comparing, by executing an instruction with a processor [para.0025: Discloses a receiver (processor) with a signature detector to detect the Master AV content. The detection can be achieved by the replacement rules (instructions), which specifies an identifier for the Master AV stream, the corresponding fingerprint signature, and the replacement schedule on particular local receivers.], a sequence of monitored media signatures with a library of reference signatures to determine a signature match, the sequence of monitored media signatures representative of a monitored media presentation [FIG.3 & para.0023: Discloses a reference signature database (element 41 - a library of reference signatures); and FIG.5 & para.0025: Discloses a receiver comprising a signature detector that receives broadcast AV stream (a monitored media presentation) and continuously generating fingerprints (the sequence of monitored media signatures) that are matched (a signature match) against all the references stored in the signature database (element 41 - a library of reference signatures).];
determining, by executing an instruction with the processor [para.0025: Discloses a receiver (processor) with a signature detector to detect the Master AV content. The detection can be achieved by the replacement rules (instructions), which specifies an identifier for the Master AV stream, the corresponding fingerprint signature, and the replacement schedule on particular local receivers.], a duration of the signature match [para.0013: Discloses detecting advertisements having AV content, to be replaced, by matching their fingerprint signatures over a match duration (determine a duration) using a signature detector.];
determining, by executing an instruction with the processor [para.0025: Discloses a receiver (processor) with a signature detector to detect the Master AV content. The detection can be achieved by the replacement rules (instructions), which specifies an identifier for the Master AV stream, the corresponding fingerprint signature, and the replacement schedule on particular local receivers.], an offset of the signature match, the offset to represent a position of the signature match relative to a start of a reference media asset associated with the signature match [para.0033: Discloses an audio-video delay 68 module (determine an offset determiner) is introduced to achieve a frame accurate splicing of the local content over the Master AV stream. The delay element delays the AV input to the output by an amount which is sufficient to match reference signatures (an offset of the signature match) to incoming audio and to prepare a local content to be replaced frame accurately.]; and
Banger does not explicitly disclose determining, by executing an instruction with the processor, whether to credit a segment of the monitored media presentation represented by the signature match to one of the reference media asset or a class of media assets including the reference media asset based on a comparison of the duration of the signature match to a first threshold and a comparison of the offset to a second threshold (emphasis added to distinguish the elements not taught by Banger). However, in analogous art, paragraph 0034 of Pouliot discloses crediting an advertiser based on airing an advertisement (a segment of the monitored media presentation) reported in an accurate audit report. Pouliot discloses the process for generating the accurate audit report, FIG.4A and paragraph 0035 of Pouliot discloses that a received broadcast signal is segmented into discrete, arbitrarily-sized segments (a segment of the monitored media presentation divided into multiple segments). The signal is analyzed using a three-tiered threshold approach, meaning that progressively more accurate (and computationally intensive) techniques are applied to the signal if each successive test results in a potential match. Step 1 performing a preliminary frequency analysis on a segment of the signal; if the preliminary frequency analysis indicates a potential match, then the process continues on to Step 2 that performs a total profile correlation taking into account both frequency and amplitude  of the signal over the expected duration of the advertisement (segment) of interest; and if the total profile correlation still indicates the potential match, then continues to Step 3 performing a complete frequency analysis over a plurality of segments at least as long as an expected duration of the advertisement (segment) of interest. Paragraph 0040 of Pouliot discloses in Step 2 performing a signature match to reference signal of that segment being tested. Step 2 entails performing a total profile correlation considering both frequency and amplitude (media assets - frequency and amplitude) of the signal over the expected duration (a first threshold – comparison of the duration) of the advertisement of interest (the segment). Thus, a signature match to one of the reference media asset or a class of media assets (media assets - frequency and amplitude) including the reference media asset based on a comparison of the duration of the signature match to a first threshold. Next, if still a potential match then the process continues on to Step 3 where a complete frequency analysis over, for example, an entire 30-second duration of the advertisement (remainder of the divided up segments). That is, a complete frequency analysis over a plurality of segments at least as long as an expected duration of the advertisement of interest (total segment of interest). Step 3 applies an absolute difference tolerance and/or a percentage tolerance (a second threshold – see FIG.5B), the analysis software determines whether statistically there is a match (a comparison of the offset to a second threshold). The tolerances and allowable deviations for the complete frequency analysis can be the same as for the preliminary frequency analysis or they can be more stringent (the second threshold offset). An offset is defined in claim 1 as representing a position of the signature match relative to a start of a reference media asset associated with the signature match. Paragraph 0034 further discloses that the accurate audit report could indicate the estimated dollar value differential between when the ad was supposed to air and when the ad actually aired (an offset) so that the report represents credit (determined credit) to the advertiser for the segment aired. For example, if an advertiser pays for air time during a very popular show but the ad actually aired after the popular show ended (an offset), then a dollar value can be estimated, representing the refund (or determined credit) that the advertiser would be entitled to request from the broadcaster. Paragraph 0047 discloses that the accurate audit report is generated once the analysis is complete. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Banger with the teachings of determine whether to credit a segment of the monitored media presentation represented by the signature match to one of the reference media asset or a class of media assets including the reference media asset based on a comparison of the duration of the signature match to a first threshold and a comparison of the offset to a second threshold, as taught by Pouliot in order to yield predictable result of efficiently and accurately characterizing substantially entire segments in order to automatically identify an advertisement with a very high degree of certainty so that automated auditing and verification reports can be generated quickly and accurately (Pouliot: para.0009).
the combined teachings of Banger and Pouliot does not explicitly disclose determining, by executing an instruction with the processor, a duration of the signature match based on a difference between a first timestamp associated with a first reference signature of the signature match and a second timestamp associated with a last reference signature of the signature match (emphasis added to distinguish the elements not taught by Banger); However, in analogous art, Falcon discloses in paragraph 0031 a scanning engine compares signatures of the viewing segments with reference signatures of each broadcast source, and outputs corresponding matches. Paragraph 0053 discloses the time length value (duration) of the segment is determined by the difference between the time stamps of the last and first matched signatures. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combined teachings of Banger and Pouliot with the teachings including determining duration based on a difference between a first timestamp associated with a first reference signature of the signature match and a second timestamp associated with a last reference signature of the signature match, as taught by Falcon in order to yield predictable result of solving the problem faced by content matching technologies in simulcast cases where complementary information provided from a platform detector is not available or is not sufficient to identify a broadcast source, or broadcast source recognition by means of auxiliary codes or other type of metadata is not feasible (Falcon: para.0009).

Regarding Claim 9, the combined teachings of Banger, Pouliot and Falcon discloses the method of claim 8, and Pouliot further discloses further including: 
credit the monitored media presentation as corresponding to the reference media asset in response to the duration of the signature match exceeding the first threshold [para.0035: Discloses analyzing the segment using a three-tiered threshold approach, meaning that progressively more accurate (and computationally intensive) techniques are applied to the signal if each successive test results in a potential match (i.e. not exceed threshold; and para.: Discloses in Step 2 performing a signature match to reference signal of that segment being tested. Step 2 entails performing a total profile correlation considering both frequency and amplitude (media assets - frequency and amplitude) of the signal over the expected duration (a first threshold – comparison of the duration to not exceed) of the advertisement of interest (the segment). If good, continue to Step 3 which applies an absolute difference (offset) tolerance and/or a percentage tolerance (a second threshold – see FIG.5B), the analysis software determines whether statistically there is a match.]. This claim is rejected on the same grounds as claim 1.]; and
credit the monitored media presentation as corresponding to the class of media assets in response to the duration of the signature match not exceeding the first threshold and the offset not exceeding the second threshold [para.0035: Discloses after Step 2 determines potential match, continue to Step 3 which applies an absolute difference (offset) tolerance and/or a percentage tolerance (a second threshold – see FIG.5B), the analysis software determines whether statistically there is a match.]. This claim is rejected on the same grounds as claim 8.

Regarding Claim 11, the combined teachings of Banger, Pouliot and Falcon discloses the method of claim 8, and Banger further discloses wherein the reference media asset is a first media asset, and the class of media assets include the first media asset and a second media asset [para.0011: Discloses the replacement rules specify an identifier for the Master AV stream, the corresponding fingerprint signature and the replacement schedule on specific local receivers. The repositories of local content assets comprise content assets that are specific to certain demographics, geographies, and customers (class of media assets).].

Regarding Claim 15, Banger discloses a non-transitory computer readable medium comprising instructions processor [para.0025: Discloses a receiver (processor) with a signature detector to detect the Master AV content. The detection can be achieved by the replacement rules (instructions), which specifies an identifier for the Master AV stream, the corresponding fingerprint signature, and the replacement schedule on particular local receivers.] which, when executed, cause a machine to at least:
compare a sequence of monitored media signatures with a library of reference signatures to determine a signature match, the sequence of monitored media signatures representative of a monitored media presentation [FIG.3 & para.0023: Discloses a reference signature database (element 41 - a library of reference signatures); and FIG.5 & para.0025: Discloses a receiver comprising a signature detector that receives broadcast AV stream (a monitored media presentation) and continuously generating fingerprints (the sequence of monitored media signatures) that are matched (a signature match) against all the references stored in the signature database (element 41 - a library of reference signatures).];
determine a duration of the signature match [para.0013: Discloses detecting advertisements having AV content, to be replaced, by matching their fingerprint signatures over a match duration (determine a duration) using a signature detector (signature matcher)];
determine an offset of the signature match, the offset to represent a position of the signature match relative to a start of a reference media asset associated with the signature match [para.0033: Discloses an audio-video delay 68 module (determine an offset determiner) is introduced to achieve a frame accurate splicing of the local content over the Master AV stream. The delay element delays the AV input to the output by an amount which is sufficient to match reference signatures (an offset of the signature match) to incoming audio and to prepare a local content to be replaced frame accurately.]; and
Banger does not explicitly disclose determine whether to credit a segment of the monitored media presentation represented by the signature match to of the reference media asset or a class of media assets including the reference media asset based on a comparison of the duration of the signature match to a first threshold and a comparison of the offset to a second threshold (emphasis added to distinguish the elements not taught by Banger). However, in analogous art, paragraph 0034 of Pouliot discloses crediting an advertiser based on airing an advertisement (a segment of the monitored media presentation) reported in an accurate audit report. Pouliot discloses the process for generating the accurate audit report, FIG.4A and paragraph 0035 of Pouliot discloses that a received broadcast signal is segmented into discrete, arbitrarily-sized segments (a segment of the monitored media presentation divided into multiple segments). The signal is analyzed using a three-tiered threshold approach, meaning that progressively more accurate (and computationally intensive) techniques are applied to the signal if each successive test results in a potential match. Step 1 performing a preliminary frequency analysis on a segment of the signal; if the preliminary frequency analysis indicates a potential match, then the process continues on to Step 2 that performs a total profile correlation taking into account both frequency and amplitude  of the signal over the expected duration of the advertisement (segment) of interest; and if the total profile correlation still indicates the potential match, then continues to Step 3 performing a complete frequency analysis over a plurality of segments at least as long as an expected duration of the advertisement (segment) of interest. Paragraph 0040 of Pouliot discloses in Step 2 performing a signature match to reference signal of that segment being tested. Step 2 entails performing a total profile correlation considering both frequency and amplitude (media assets - frequency and amplitude) of the signal over the expected duration (a first threshold – comparison of the duration) of the advertisement of interest (the segment). Thus, a signature match to one of the reference media asset or a class of media assets (media assets - frequency and amplitude) including the reference media asset based on a comparison of the duration of the signature match to a first threshold. Next, if still a potential match then the process continues on to Step 3 where a complete frequency analysis over, for example, an entire 30-second duration of the advertisement (remainder of the divided up segments). That is, a complete frequency analysis over a plurality of segments at least as long as an expected duration of the advertisement of interest (total segment of interest). Step 3 applies an absolute difference tolerance and/or a percentage tolerance (a second threshold – see FIG.5B), the analysis software determines whether statistically there is a match (a comparison of the offset to a second threshold). The tolerances and allowable deviations for the complete frequency analysis can be the same as for the preliminary frequency analysis or they can be more stringent (the second threshold offset). An offset is defined in claim 1 as representing a position of the signature match relative to a start of a reference media asset associated with the signature match. Paragraph 0034 further discloses that the accurate audit report could indicate the estimated dollar value differential between when the ad was supposed to air and when the ad actually aired (an offset) so that the report represents credit (determined credit) to the advertiser for the segment aired. For example, if an advertiser pays for air time during a very popular show but the ad actually aired after the popular show ended (an offset), then a dollar value can be estimated, representing the refund (or determined credit) that the advertiser would be entitled to request from the broadcaster. Paragraph 0047 discloses that the accurate audit report is generated once the analysis is complete. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Banger with the teachings of determine whether to credit a segment of the monitored media presentation represented by the signature match to one of the reference media asset or a class of media assets including the reference media asset based on a comparison of the duration of the signature match to a first threshold and a comparison of the offset to a second threshold, as taught by Pouliot in order to yield predictable result of efficiently and accurately characterizing substantially entire segments in order to automatically identify an advertisement with a very high degree of certainty so that automated auditing and verification reports can be generated quickly and accurately (Pouliot: para.0009).
the combined teachings of Banger and Pouliot does not explicitly disclose determine a duration of the signature match based on a difference between a first timestamp associated with a first reference signature of the signature match and a second timestamp associated with a last reference signature of the signature match (emphasis added to distinguish the elements not taught by Banger); However, in analogous art, Falcon discloses in paragraph 0031 a scanning engine compares signatures of the viewing segments with reference signatures of each broadcast source, and outputs corresponding matches. Paragraph 0053 discloses the time length value (duration) of the segment is determined by the difference between the time stamps of the last and first matched signatures. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combined teachings of Banger and Pouliot with the teachings including determining duration based on a difference between a first timestamp associated with a first reference signature of the signature match and a second timestamp associated with a last reference signature of the signature match, as taught by Falcon in order to yield predictable result of solving the problem faced by content matching technologies in simulcast cases where complementary information provided from a platform detector is not available or is not sufficient to identify a broadcast source, or broadcast source recognition by means of auxiliary codes or other type of metadata is not feasible (Falcon: para.0009).

Regarding Claim 16, the combined teachings of Banger, Pouliot and Falcon discloses the non-transitory computer readable medium of claim 15, and Pouliot further discloses wherein the instructions cause the machine to:
 credit the monitored media presentation as corresponding to the reference media asset in response to the duration of the signature match exceeding the first threshold [para.0035: Discloses analyzing the segment using a three-tiered threshold approach, meaning that progressively more accurate (and computationally intensive) techniques are applied to the signal if each successive test results in a potential match (i.e. not exceed threshold). Step 2 performs a signature match to reference signal of that segment being tested. Step 2 entails performing a total profile correlation considering both frequency and amplitude (media assets - frequency and amplitude) of the signal over the expected duration (a first threshold – comparison of the duration to not exceed) of the advertisement of interest (the segment). If good, continue to Step 3 which applies an absolute difference (offset) tolerance and/or a percentage tolerance (a second threshold – see FIG.5B), the analysis software determines whether statistically there is a match.]. This claim is rejected on the same grounds as claim 1.]; and
credit the monitored media presentation as corresponding to the class of media assets in response to the duration of the signature match not exceeding the first threshold and the offset not exceeding the second threshold [para.0035: Discloses after Step 2 determines potential match, continue to Step 3 which applies an absolute difference (offset) tolerance and/or a percentage tolerance (a second threshold – see FIG.5B), the analysis software determines whether statistically there is a match.]. This claim is rejected on the same grounds as claim 15.

Regarding Claim 18, the combined teachings of Banger, Pouliot and Falcon discloses the non-transitory computer readable medium of claim 15, and Banger further discloses wherein the reference media asset is a first media asset, and the class of media assets includes the first media asset and a second media asset [para.0011: Discloses the replacement rules specify an identifier for the Master AV stream, the corresponding fingerprint signature and the replacement schedule on specific local receivers. The repositories of local content assets comprise content assets that are specific to certain demographics, geographies, and customers (class of media assets).].

Regarding Claim 21, the combined teachings of Banger, Pouliot and Falcon discloses the non-transitory computer readable medium of claim 15, and Banger further discloses wherein the first threshold is three minutes and the second threshold is ten minutes [para.0025: Discloses the generated signature and a reference signature said to be matching, if the number of bits matching is above a predefined threshold T (a chosen time such as 3 min); and p.4, claim 1: Discloses multiple advertisements transmitted at different durations (i.e. 10 min).].

Claims 3, 6, 10, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shashidhar Banger, Pub No US 2018/0367868 A1 (hereafter Banger) in view of Pouliot et al., Pub No US 2007/0157224 (hereinafter Pouliot) and further in view of Fernando D. Falcon, Pub No US 2012/0304214 (hereinafter Falcon) and further in view of Wright et al., Pub No US 2007/0050832 (hereinafter Wright).

Regarding Claim 3, the combined teachings of Banger, Pouliot and Falcon discloses the apparatus of claim 1, and Pouliot further discloses (i) the duration of the signature match not exceeding the first threshold [para.0035: Discloses analyzing the segment using a three-tiered threshold approach, meaning that progressively more accurate (and computationally intensive) techniques are applied to the signal if each successive test results in a potential match (i.e. not exceed threshold). Step 2 performs a signature match to reference signal of that segment being tested. Step 2 entails performing a total profile correlation considering both frequency (duration) and amplitude of the signal over the expected duration (a first threshold – comparison of the duration to not exceed) of the advertisement of interest (the segment).] and (ii) the offset exceeding the second threshold [para.0035: Discloses continue to Step 3 which applies an absolute difference (offset) tolerance and/or a percentage tolerance (a second threshold – see FIG.5B), the analysis software determines whether statistically there is a match (not to exceed).]. The combined teachings do not explicitly disclose wherein the processor circuitry is to indicate signature coverage is not complete and not credit the identifier of class of the media assets in response to (i) the duration of the signature match not exceeding the first threshold and (ii) the offset exceeding the second threshold (emphasis added to distinguish the elements not taught by the combined teaching).  However, in analogous art, Wright discloses in FIG.2A and paragraph 0067 a central facility processor 224 examines the contents of the viewing record to determine whether sufficient information is available to identify the displayed program content corresponding to the viewing record (block 412). If sufficient information is not present (block 412), control proceeds to block 414 at which the central facility processor 224 generates a report indicating that no crediting is possible based on the information contained in the received viewing record. The program 400 then terminates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combined teachings of Banger, Pouliot and Falcon with the teachings including indicating signature coverage is not complete and not credited, and determine the duration of the signature match based on a difference between a first timestamp of the reference asset and a second timestamp of the reference asset, as taught by Wright in order to yield predictable result of providing viewing and metering information for time-shifted viewing of program content (Wright: para.0010 & para.0016). This claim is rejected on the same grounds as claim 1.

Regarding Claim 6, the combined teachings of Banger, Pouliot and Falcon discloses the apparatus of claim 1, the combined teachings do not explicitly disclose wherein the media presentation is presented by a media device, and the sequence of monitored media signatures is included in monitoring data obtained from a meter that is to monitor the media device. However, in analogous art, Wright discloses in FIG.1 (media presentation TV 120), FIG.2 (metering system 209) and paragraph 0035 a monitoring system 200 of FIG. 2 includes one or more reference sites 208, a plurality of local metering systems 209 located at a plurality of home sites 210 (which may be statistically selected to represent a larger population) and a central facility 211 to compile and process data collected by the local metering systems 209. Paragraph 0040 discloses the local metering system 209 stores and periodically conveys this code and/or signature information to the central facility processor 224, for example, in the form of a viewing record or set of records. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combined teachings of Banger, Pouliot and Falcon with the teachings including the media presentation is presented by a media device, and the sequence of monitored media signatures is included in monitoring data obtained from a meter that is to monitor the media device, as taught by Wright in order to yield predictable result of providing viewing and metering information for time-shifted viewing of program content (Wright: para.0010 & para.0016).

Regarding Claim 10, the combined teachings of Banger, Pouliot and Falcon discloses the method of claim 8, and Pouliot further discloses (i) the duration of the signature match not exceeding the first threshold [para.0035: Discloses analyzing the segment using a three-tiered threshold approach, meaning that progressively more accurate (and computationally intensive) techniques are applied to the signal if each successive test results in a potential match (i.e. not exceed threshold). Step 2 performs a signature match to reference signal of that segment being tested. Step 2 entails performing a total profile correlation considering both frequency (duration) and amplitude of the signal over the expected duration (a first threshold – comparison of the duration to not exceed) of the advertisement of interest (the segment).] and (ii) the offset exceeding the second threshold [para.0035: Discloses continue to Step 3 which applies an absolute difference (offset) tolerance and/or a percentage tolerance (a second threshold – see FIG.5B), the analysis software determines whether statistically there is a match (not to exceed).]. The combined teachings do not explicitly discloses further including indicating signature coverage is not complete and not crediting the identifier of the class of media assets in response to (i) the duration of the signature match not exceeding the first threshold and (ii) the offset exceeding the second threshold (emphasis added to distinguish the elements not taught by the combined teaching).  However, in analogous art, Wright discloses in FIG.2A and paragraph 0067 a central facility processor 224 examines the contents of the viewing record to determine whether sufficient information is available to identify the displayed program content corresponding to the viewing record (block 412). If sufficient information is not present (block 412), control proceeds to block 414 at which the central facility processor 224 generates a report indicating that no crediting is possible based on the information contained in the received viewing record. The program 400 then terminates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combined teachings of Banger, Pouliot and Falcon with the teachings including determine the duration of the signature match based on a difference between a first timestamp of the reference asset and a second timestamp of the reference asset, as taught by Wright in order to yield predictable result of providing viewing and metering information for time-shifted viewing of program content (Wright: para.0010 & para.0016). This claim is rejected on the same grounds as claim 8.

Regarding Claim 13, the combined teachings of Banger, Pouliot and Falcon discloses the method of claim 8, the combined teachings do not explicitly disclose wherein the media presentation is presented by a media device, and the sequence of monitored media signatures is included in monitoring data obtained from a meter that is to monitor the media device. However, in analogous art, Wright discloses in FIG.1 (media presentation TV 120), FIG.2 (metering system 209) and paragraph 0035 a monitoring system 200 of FIG. 2 includes one or more reference sites 208, a plurality of local metering systems 209 located at a plurality of home sites 210 (which may be statistically selected to represent a larger population) and a central facility 211 to compile and process data collected by the local metering systems 209. Paragraph 0040 discloses the local metering system 209 stores and periodically conveys this code and/or signature information to the central facility processor 224, for example, in the form of a viewing record or set of records. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combined teachings of Banger, Pouliot and Falcon with the teachings including the media presentation is presented by a media device, and the sequence of monitored media signatures is included in monitoring data obtained from a meter that is to monitor the media device, as taught by Wright in order to yield predictable result of providing viewing and metering information for time-shifted viewing of program content (Wright: para.0010 & para.0016).

Regarding Claim 17, the combined teachings of Banger, Pouliot and Falcon discloses the non-transitory computer readable medium of claim 15, and Pouliot further discloses (i) the duration of the signature match not exceeding the first threshold [para.0035: Discloses analyzing the segment using a three-tiered threshold approach, meaning that progressively more accurate (and computationally intensive) techniques are applied to the signal if each successive test results in a potential match (i.e. not exceed threshold). Step 2 performs a signature match to reference signal of that segment being tested. Step 2 entails performing a total profile correlation considering both frequency (duration) and amplitude of the signal over the expected duration (a first threshold – comparison of the duration to not exceed) of the advertisement of interest (the segment).] and (ii) the offset exceeding the second threshold [para.0035: Discloses continue to Step 3 which applies an absolute difference (offset) tolerance and/or a percentage tolerance (a second threshold – see FIG.5B), the analysis software determines whether statistically there is a match (not to exceed).]. The combined teachings do not explicitly disclose wherein the instructions cause the machine to indicate signature coverage is not complete and not credit the identifier of the class of media assets in response to (i) the duration of the signature match not exceeding the first threshold and (ii) the offset exceeding the second threshold (emphasis added to distinguish the elements not taught by the combined teaching).  However, in analogous art, Wright discloses in FIG.2A and paragraph 0067 a central facility processor 224 examines the contents of the viewing record to determine whether sufficient information is available to identify the displayed program content corresponding to the viewing record (block 412). If sufficient information is not present (block 412), control proceeds to block 414 at which the central facility processor 224 generates a report indicating that no crediting is possible based on the information contained in the received viewing record. The program 400 then terminates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combined teachings of Banger, Pouliot and Falcon with the teachings including indicating signature coverage is not complete and not credited, and determine the duration of the signature match based on a difference between a first timestamp of the reference asset and a second timestamp of the reference asset, as taught by Wright in order to yield predictable result of providing viewing and metering information for time-shifted viewing of program content (Wright: para.0010 & para.0016). This claim is rejected on the same grounds as claim 15.

Regarding Claim 20, the combined teachings of Banger, Pouliot and Falcon discloses the non-transitory computer readable medium of claim 15, the combined teachings do not explicitly disclose wherein the media presentation is presented by a media device, and the sequence of monitored media signatures representative is included in monitoring data obtained from a meter that is to monitor the media device. However, in analogous art, Wright discloses in FIG.1 (media presentation TV 120), FIG.2 (metering system 209) and paragraph 0035 a monitoring system 200 of FIG. 2 includes one or more reference sites 208, a plurality of local metering systems 209 located at a plurality of home sites 210 (which may be statistically selected to represent a larger population) and a central facility 211 to compile and process data collected by the local metering systems 209. Paragraph 0040 discloses the local metering system 209 stores and periodically conveys this code and/or signature information to the central facility processor 224, for example, in the form of a viewing record or set of records. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combined teachings of Banger, Pouliot and Falcon with the teachings including the media presentation is presented by a media device, and the sequence of monitored media signatures is included in monitoring data obtained from a meter that is to monitor the media device, as taught by Wright in order to yield predictable result of providing viewing and metering information for time-shifted viewing of program content (Wright: para.0010 & para.0016).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heffernan et al., (US 2016/0094877) – Discloses determining whether a monitored signature matches a particular reference signature [para.0016]. Discloses excluding segments that have a duration less than a threshold period of time (e.g. less that ten seconds) [para.0048]. Discloses identifying segments (e.g., matching signatures) that are over a threshold duration (e.g., ten seconds) [para.0080].
Francis Gavin McMillan, (US 2013/0007790) – Discloses monitored media content presentation are compared to a set of reference signatures corresponding to a known set of reference media content programs. When a match is found, the presented media content is identified as corresponding to the reference media content associated with the matching reference signature(s) [para.0024]. In addition, discloses a crediting facility 115 receives content identifying payload data from the content distributor(s) 105 via the backchannel connection 118, site watermark data (and any other monitored data) from the monitored sites(s) 105 via the reporting medium 125, and reference watermark data and timing information from the MMS 130 via the reporting medium 135. In the illustrated example, the crediting facility 115 uses the reference watermark data and timing information obtained from the MMS 130 to determine a set of possible data patterns corresponding respectively to a set of possible telecasts for each piece of media content that could be received by the monitored reception site(s) 120 [para.0031].
Fernando D. Falcon, (US 2010/0115543) – Discloses signatures of the viewing segments are compared to reference signatures, i.e., the signatures of all the possible broadcast sources that can be viewed by the monitored media presenting device [para.0031].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426 



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426